The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence D. Eisen on 7/20/22.
The application has been amended as follows:
Claims:
Cancel claim 7. 

Claim Interpretation
The newly presented sensing limitation (the wherein clause) is interpreted in view of, for e.g.: [0073]-[0075]. 
The newly presented limitations regrading kindling temperature are interpreted in view of, for e.g.: [0031]-[0036]; [0056]; [0057]; and [0075]-[0079]. 


Allowable Subject Matter
Claims 1-3, 5, 6 and 8-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Richardson (US 4328049) in view of Shin (US 5470047); or Bissonnette (US 20130221585). The prior art does not render obvious the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/
Primary Examiner, Art Unit 1798
7/20/22